         Case 8:19-cr-00061-JVS Document 645 Filed 08/04/21 Page 1 of 2 Page ID #:12607
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                      CRIMINAL MINUTES - TRIAL


 Case No.          SACR 19-61JVS                                                                         Date         August 4, 2021

 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                     Sharon Seffens/Debbie Hino-Spaan                      Brett Sagel/Alexander Wyman
                Deputy Clerk                          Court Reporter/Recorder                                Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):                Present Cust. Bond               Attorneys for Defendants:             Present App. Ret.

Michael John Avenatti, Pro Se                             X                X        H Dean Steward,                               X      X

                                                                                    Stand by Counsel
         Day COURT TRIAL                                  14th     Day JURY TRIAL                                    Death Penalty Phase

         One day trial;         Begun (1st day);      X     Held & continued;             Completed by jury verdict/submitted to court.

         The Jury is impaneled and sworn.

         Opening statements made

  X      Witnesses called, sworn and testified.

  X      Exhibits identified                               X       Exhibits admitted
         Government rests.                           Defendant(s)                                                                            rest.

         Motion for mistrial by                                            is             granted                  denied              submitted

                  Motion for judgment of acquittal (FRCrP 29)              is             granted               denied                 submitted

         Closing arguments made                  Court instructs jury                        Bailiff sworn

         Clerk reviewed admitted           exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

         Alternates excused                      Jury retires to deliberate                  Jury resumes deliberations

         Finding by Court as follows:                                             Jury Verdict as follows:

 Dft #                 Guilty on count(s)                                         Not Guilty on count(s)

         Jury polled                                             Polling waived

         Filed Witness & Exhibit lists                 Filed Jury notes             Filed Jury Instructions                 Filed Jury Verdict

         Dft #            Referred to Probation Office for Investigation & Report and continued to                                 for sentencing.

         Dft #            remanded to custody.            Remand/Release#                   issd.          Dft #            released from custody.

         Bond exonerated as to Dft #

  X      Case continued to       August 5, 2021 at 8:30 a.m.        for further trial/further jury deliberation.
  X      Other:      An in camera hearing is held with counsel for the Government, only, present. The hearing is ordered sealed.
                     Drew Harbur’s Motion to Quash[610] is argued. Item #2 is ordered quashed. The parties shall file further briefing
                     on the other issues. Any production to be exclusively for this case and may not be disseminated to others.


CR-78 (10/08)                                             CRIMINAL MINUTES - TRIAL                                                         Page 1 of 2
        Case 8:19-cr-00061-JVS Document 645 Filed 08/04/21 Page 2 of 2 Page ID #:12608
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES - TRIAL

                                                                                      6   :   25
                                                     Initials of Deputy Clerk   lmb




CR-78 (10/08)                        CRIMINAL MINUTES - TRIAL                                      Page 2 of 2
